DETAILED ACTION


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The references cited within the IDS document submitted on February 28, 2020 have been considered.


Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicateve of the invention to which the claims are directed.


Specification
The disclosure is objected to because of the following informalities:
On page 10, line: change “actuator 28” to - - actuator 26 - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" (in line 4) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Allowable Subject Matter
Claims 1-10 and 12-15 are allowable.
The following is an examiner’s statement of reasons for allowability.
The prior art of record does not teach or suggest the disclosed invention regarding –
An actuator device, comprising: 
an actuator member comprising an electroactive polymer deformable in response to electrical stimulation, 
a temperature sensing means in thermal communication with the actuator member and adapted to obtain a measure of a temperature at the actuator member; and 
wherein the controller is adapted to monitor an output of the temperature sensing means and adjust an amplitude and/or frequency of the AC heating signal in dependence upon the output so as to adjust the heating to maintain the temperature of the actuator member at a set level, the set level being a level elevated relative to an initial non-heated temperature of the actuator member, as recited within independent claim 1.

An actuation method, based on controlling an actuator member, the actuator member comprising an electroactive polymer deformable in response to electrical stimulation, the method comprising: 
supplying to the actuator member an AC heating signal superposed with the actuation signal, and 
wherein an amplitude and/or frequency of the AC heating signal is adjusted in dependence upon said output so as to adjust the heating to maintain the temperature of the actuator member at a set level, the set level being elevated relative to an initial non-heated temperature of the actuator member, as recited within independent claim 13.

Claims 2-10 and 12 depend from claim 1; claims 14-15 depend from claim 13.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812